FILED
                             NOT FOR PUBLICATION                            AUG 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LUIS ALBERTO MORALES MILLIAN,                    No. 09-71986

               Petitioner,                       Agency No. A075-586-170

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 1, 2013 **

Before:        GRABER, WARDLAW, and PAEZ, Circuit Judges.

       Luis Alberto Morales Millian, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ (“BIA”) May 29, 2009, order and

seeks to challenge the BIA’s July 3, 2007, decision denying his application for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
asylum, withholding of removal, and relief under the Convention Against Torture.

We have jurisdiction under 8 U.S.C. § 1252, and we deny the petition for review.

      The BIA’s procedure in this case was not unfair because Petitioner had the

opportunity, but did not take it, to seek review of the BIA’s denial of his

application for asylum in 2007. See Pinto v. Holder, 648 F.3d 976, 986 (9th Cir.

2011); Castrejon-Garcia v. INS, 60 F.3d 1359, 1361 (9th Cir. 1995). Therefore,

there was no denial of due process.

      Even if the process was somehow defective, Petitioner suffered no prejudice

because he had no plausible claim for relief. See Ramirez-Perez v. Ashcroft, 336

F.3d 1001, 1006 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED.




                                           2                                  09-71986